Case: 12-10832         Date Filed: 09/24/2012       Page: 1 of 4

                                                                             [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10832
                                        Non-Argument Calendar
                                      ________________________

                            D.C. Docket No. 6:09-cr-00063-JA-DAB-1



UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                                         lPlaintiff-Appellee,

                                                  versus

ANDRE M. LOPES,
a.k.a. Andre Leotti,

                                            llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                          (September 24, 2012)

Before BARKETT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 12-10832        Date Filed: 09/24/2012       Page: 2 of 4




       Andre M. Lopes appeals his ten-month sentence, imposed following his

revocation of supervised release pursuant to 18 U.S.C. § 3583(e). Lopes

originally pled guilty in 2006 to crack cocaine offenses, and received a total

sentence of 97 months’ imprisonment, followed by 4 years of supervised release.1

In May 2010, the district court revoked his supervision and returned him to prison

for eight months. In January 2012, the court revoked Lopes’s supervised release

for a second time and returned him to prison for ten months, to be followed by an

additional two years of supervised release. On appeal, Lopes argues that the

district court abused its discretion by imposing a revocation sentence that was both

procedurally and substantively unreasonable.

       We review a sentence imposed upon revocation of supervised release for

reasonableness. United States v. Sweeting, 437 F.3d 1105, 1106-07 (11th Cir.

2006). We examine the reasonableness of a defendant’s sentence under a

“deferential abuse-of-discretion standard,” under which a district court’s decision

will not be disturbed unless that court “applies an incorrect legal standard, follows

improper procedures in making the determination, or makes findings of fact that


       1
        Following a grant of relief pursuant to 18 U.S.C. § 3582(c)(2), the district court reduced
Lopes’s custodial sentence to “time served” in 2008.

                                                2
              Case: 12-10832       Date Filed: 09/24/2012   Page: 3 of 4

are clearly erroneous.” United States v. Jordan, 582 F.3d 1239, 1249 (11th Cir.

2009) (quotations omitted).

      Based on the sentencing record, we conclude Lopes’s sentence is

procedurally reasonable. The district court fulfilled its obligation to consider

Lopes’s sentencing range established under the Guidelines. United States v.

Campbell, 473 F.3d 1345, 1349 (11th Cir. 2007). The district court also

considered the parties’ arguments, which encompassed a number of pertinent 18

U.S.C. § 3553(a) factors, including Lopes’s reform efforts or lack thereof, his

criminal history, and the need to provide him with treatment, deter future criminal

conduct, and protect the public.

      We conclude that Lopes’s sentence is substantively reasonable based on the

district court’s consideration of the 18 U.S.C. § 3553(a) factors. See United States

v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (quotation omitted) (“We will

defer to the district court’s judgment regarding the weight given to the § 3553(a)

factors unless the district court has made a clear error of judgment.”). Contrary to

Lopes’s assertion on appeal, there is nothing to suggest that the court placed undue

emphasis on his criminal history. We see no reason to disturb the district court’s

decision that a sentence at the high end of the Guidelines was appropriate for a




                                           3
              Case: 12-10832     Date Filed: 09/24/2012     Page: 4 of 4

defendant who, like Lopes, chose to continue to commit new crimes on successive

occasions shortly after his release from federal custody.

      AFFIRMED.




                                          4